Citation Nr: 0006686	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected right shoulder disorder, post operative 
status, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran reportedly had active service from February 1985 
to February 1988, and from January 1992 to January 1995.  The 
veteran also was reportedly a member of the National Guard 
with annual two-week periods of active duty for training 
(ACDUTRA) between September 1988 and January 1992.  As is the 
subject of remand, below, the veteran's reported periods of 
active service and ACDUTRA have not been verified.  

The appeal arises from the October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, in pertinent part, denying service 
connection for bilateral hearing loss, denying service 
connection for migraine headaches, and granting service 
connection and assigning a noncompensable rating for status 
post arthroscopy and dislocations of the right shoulder.  
Thereafter, by a February 1999 rating decision, the RO, in 
pertinent part, granted an increased rating for status post 
arthroscopy and dislocation of the right shoulder to 10 
percent.  The veteran continued to appeal for a higher 
rating.  The February 1999 rating action also granted service 
connection for migraine headaches and assigned a 10 percent 
rating for that disorder.  There has been no notice of 
disagreement in response to that decision assigning the 10 
percent rating for migraine headaches, and hence there is no 
pending appeal for a higher rating for migraine headaches.  

In the course of appeal, in January 2000, the veteran 
testified before the undersigned Board member in Washington, 
D.C..  A transcript of that hearing is contained in the 
claims folder.  

While a claim of entitlement to service connection for shin 
splints had also been denied by the RO in its October 1997 
rating decision and an appeal of that claim was subsequently 
timely perfected by the veteran, the veteran, at the hearing 
before the undersigned Board member in January 2000, withdrew 
the appeal of that claim.  Accordingly, the claim of 
entitlement to service connection for shin splints is not 
before the Board.  


REMAND

Upon a thorough review of the claims folder, the Board finds 
that there has been no verification of the veteran's periods 
of active service, with no service Form DD214 and no 
verification of periods of service by the National Personnel 
Records Center (NPRC).  The Board will not reach a well-
groundedness determination on the appealed claims until the 
veteran's periods of active service have been verified.  
Further, it is not appropriate for the Board to address the 
service connection issue on appeal here until the reported 
periods of ACDUTRA have been verified.  

At his February 2000 hearing, the veteran testified that he 
served on active duty from February 1985 to February 1988, 
and from January 1992 to January 1995.  
The veteran also testified that he had National Guard 
membership from September 1988 to January 1992, with two 
weeks of Active Duty for Training (ACDUTRA) each year during 
that interval.  The veteran further indicated that these two-
week periods of ACDUTRA occurred in June of each year during 
the period of his National Guard membership.  

It is unclear from a review of the claims folder whether all 
of the veteran's service medical records have been obtained.  
Further, obtaining all of the veteran's service personnel 
records, including personnel records from his period of 
reported National Guard membership from September 1988 to 
January 1992, would be of assistance in verifying the 
veteran's activities during periods of active service and 
ACDUTRA.  As regards the claim for service connection for 
bilateral defective hearing, the veteran stated at the Board 
hearing that he was assigned to an artillery unit in 
Augsberg, Germany, from 1985 to 1987, and at Fort Campbell, 
Kentucky, from 1987 to 1988.  The Board has no way of 
assessing the veteran's exposure to acoustic trauma, if any, 
without DD214s and/or service personnel records.  
Accordingly, upon remand further attempts should be made to 
obtain all original service medical records not already 
included in the claims folder, and to obtain all service 
personnel records, including personnel records of National 
Guard ACDUTRA.  

As regards the increased rating claim, efforts should also be 
made to obtain records of the veteran's two reported 
surgeries on his right shoulder in 1993 and 1994. 

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should contact the 
appropriate service departments and the 
NPRC and obtain service Forms DD214 for 
the veteran's periods of active service, 
as well as service personnel records 
from all periods of service, and any 
personnel records created during the 
veteran's National Guard membership.  
The National Guard should also be asked 
to identify the precise dates of the 
veteran's periods of ACDUTRA.  All 
records and an responses received should 
be associated with the claims folder.  
The NPRC should be asked to verify the 
veteran's reported periods of active 
service.  The RO should also request 
from the NPRC all the original service 
medical records (not copies) which have 
not already been associated with the 
claims folder from all the veteran's 
periods of service, including records of 
periodic examinations and service 
separation examinations or their 
equivalents.  

2.  The RO should also obtain all 
hospitalization records and operative 
reports from the veteran's two reported 
surgeries on his right shoulder in 1993 
and 1994.  All records obtained should 
be associated with the claims folder.  

3.  Once the above is completed, and 
following any other appropriate 
development, the RO should readjudicate 
the claims of entitlement to service 
connection for bilateral hearing loss, 
and entitlement to an increased rating 
for a right shoulder disorder, post 
operative status, currently rated 10 
percent disabling.  If any determination 
remains to any extent adverse to the 
veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




